                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:18-cv-89-FDW

JORDAN ANDREW JONES,                      )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                          ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
_________________________________________ )

       THIS MATTER comes before the Court on Motion, (Doc. No. 40), of Defendants Joseph

Buchanan, Stephen P. Carpenter, Marty Cooper, Tim Laughrun, Gilbert Lewis, Scotty Lowery,

Randy S. Mull, Jason M. Penland, Reene Reel to Strike Plaintiff’s Response in Opposition to their

Answer, (Doc. No. 34).

       District courts have the inherent authority to manage their dockets with a view toward the

efficient and expedient resolution of cases. Dietz v. Bouldin, 136 S.Ct. 1885, 1892 (2016). Striking

documents is within the Court’s inherent authority. See Iota Xi Chapter of Sigma Chi Fraternity

v. Patterson, 566 F.3d 138, 150 (4th Cir. 2009).

       Defendants correctly argue that Plaintiff’s Response is improper because it exceeds the

scope of the pleadings permitted by the Federal Rules of Civil Procedure because it is not a: (1)

complaint; (2) an answer to a complaint; (3) an answer to a counterclaim designated as a

counterclaim; (4) an answer to a crossclaim; (5) a third-party complaint; (6) an answer to a third-

party complaint; or (7) a reply to an answer ordered by the court. See Fed. R. Civ. P. 7(a). The

Motion to Strike will therefore be granted.

       IT IS, THEREFORE, ORDERED that the moving Defendants’ Motion to Strike, (Doc.

                                                   1
No. 40), is GRANTED.



                       Signed: February 11, 2019




                               2
